Citation Nr: 1100218	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-21 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from August 1966 to May 1968.                       

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.        

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Evidence of record indicates that the Veteran complained during 
service of breathing difficulties while sleeping.  Moreover, the 
record indicates that he has been diagnosed with a current sleep 
apnea disorder.  

The Board finds additional medical inquiry warranted here into 
whether the Veteran's sleep apnea relates to service or to a 
service-connected disorder such as posttraumatic stress disorder 
(PTSD), which the RO service connected in May 2008.  The Board 
notes a May 2006 VA report which suggests a possible link between 
the two disorders.  See 38 C.F.R. §§ 3.303, 3.310 (2010).   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination with a specialist to 
determine the etiology, nature, and 
severity of his sleep apnea.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.

2.  The examiner should then provide an 
opinion as to whether it is at least as 
likely as not (probability of 50 percent 
or greater) that the Veteran's sleep apnea 
relates to service, or to his service-
connected PTSD.  The examiner should 
discuss the evidence of record indicating 
that the Veteran complained of sleep 
problems during service, the Veteran's own 
lay statements regarding his sleep 
disorder since service, and the evidence 
of record suggesting a possible link 
between the apnea and the PTSD.  Any 
conclusion reached should be supported by 
a rationale.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a Supplemental Statement of 
the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


